
	
		III
		112th CONGRESS
		2d Session
		S. RES. 428
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Blumenthal (for
			 himself, Mr. Graham,
			 Ms. Klobuchar, Mr. Kirk, Ms.
			 Collins, Mr. Coats,
			 Mr. McCain, and Mr. Cardin) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		RESOLUTION
		Condemning the Government of Syria for
		  crimes against humanity, and for other purposes.
	
	
		Whereas, on December 22, 2010, the Senate passed S. Con.
			 Res. 71 (111th Congress), a bipartisan resolution recognizing that it is in the
			 national interest of the United States to prevent and mitigate acts of genocide
			 and other mass atrocities against civilians;
		Whereas, since the uprisings in Syria began in January
			 2011, the Government of Syria has manifestly failed in its responsibility to
			 protect its people;
		Whereas, on August 4, 2011, President Barack Obama issued
			 Presidential Study Directive/PSD–10, stating, Preventing mass atrocities
			 and genocide is a core national security interest and a core moral
			 responsibility of the United States.;
		Whereas, on November 23, 2011, the United
			 Nations-appointed Independent International Commission of Inquiry on the Syrian
			 Arab Republic expressed grave concern that crimes against humanity of
			 murder, torture, rape or other forms of sexual violence of comparable gravity,
			 imprisonment or other severe deprivation of liberty, enforced disappearances of
			 persons and other inhumane acts of a similar character have occurred in
			 different locations in Syria since March 2011 and that the
			 Syrian Arab Republic bears responsibility for these crimes and
			 violations;
		Whereas, on February 3, 2012, Syria security forces began
			 using indiscriminate sniper fire and shelling of the densely populated
			 neighborhoods of Homs with heavy weaponry;
		Whereas, on February 4, 2012, President Obama stated that
			 President Assad has no right to lead Syria and has lost all legitimacy
			 with his people and the international community;
		Whereas, on February 4, 2012, the United States
			 co-sponsored a draft United Nations Security Council resolution condemning
			 the continued widespread and gross violations of human rights and
			 fundamental freedoms by the Syrian authorities such as the use of force against
			 civilians, arbitrary executions, killing and persecution of protestors and
			 members of the media, arbitrary detention, enforced disappearances,
			 interference with access to medical treatment, torture, sexual violence, and
			 ill-treatment, including against children;
		Whereas, on February 17, 2012, the Senate passed S. Res.
			 379 (112th Congress), stating that the gross human rights violations
			 perpetuated by the Government of Syria against the people of Syria represent a
			 grave risk to regional peace and stability;
		Whereas, on February 22, 2012, the Independent
			 International Commission of Inquiry on the Syrian Arab Republic found in a
			 subsequent report that [a] reliable body of evidence exists that,
			 consistent with other verified circumstances, provides reasonable grounds to
			 believe that particular individuals, including commanding officers and
			 officials at the highest levels of Government, bear responsibility for crimes
			 against humanity and other gross human rights violations and that
			 children continue to be arbitrarily arrested and tortured while in
			 detention;
		Whereas, on February 28, 2012, the United Nations Security
			 Council was informed that over 7,500 people in Syria have been killed, an
			 estimated 100 more are killed each day in attacks directed against the civilian
			 population, and there are between 100,000 and 200,000 internally displaced
			 persons in Syria;
		Whereas, on February 28, 2012, Secretary of State Hillary
			 Clinton testified before the Subcommittee on the Department of State, Foreign
			 Operations, and Related Programs of the Committee on Appropriations of the
			 Senate concerning President Assad, stating that based on the definitions
			 of war criminal and crimes against humanity, there would be an argument to be
			 made that he would fit into that category;
		Whereas, on March 1, 2012, Assistant Secretary of State
			 for Near East Affairs Jeffrey Feltman testified before the Committee on Foreign
			 Relations of the Senate that large numbers of Syrians are living every
			 day under siege, deprived of basic necessities including food, clean water and
			 medical supplies, and women and children are wounded and dying for lack of
			 treatment;
		Whereas, on March 8, 2012, Ambassador Susan Rice, the
			 United States Permanent Representative to the United Nations, stated that the
			 United States remain[s] determined to hasten the day when the brave
			 people of Syria can shake off the yoke of bondage and tyranny;
		Whereas, on March 27, 2012, United States Ambassador to
			 Syria Robert Ford, in testimony before the Tom Lantos Human Rights Commission,
			 cited massive human rights violations that, may amount to crimes against
			 humanity; and
		Whereas, with the intent and knowledge of the highest
			 level of the Government of Syria, including commanding officers of the Syria
			 security forces and the President of the Syrian Arab Republic, Bashir Assad,
			 members of the Syria security forces have reportedly committed a widespread and
			 systematic pattern of gross human rights violations, including use of force
			 against civilians, torture, extra judicial killings, arbitrary executions,
			 sexual violence, the execution of defectors, and interference with medical
			 treatment and other humanitarian assistance: Now, therefore, be it
		
	
		That the Senate—
			(1)condemns the
			 Government of Syria, Syria security forces, and the President of the Syrian
			 Arab Republic for widespread and systematic attacks against the civilian
			 population of Syria;
			(2)commends the
			 President for the vote of the United States at the United Nations Security
			 Council to condemn the continued widespread and gross violations of human
			 rights and fundamental freedoms by the authorities in Syria;
			(3)urges the
			 President to use his authority to collect information on incidents in Syria
			 that may constitute crimes against humanity under section 2113 of the ADVANCE
			 Democracy Act of 2007 (title XXI of Public Law 110–53; 22 U.S.C. 8213) and take
			 action to ensure that the Government of Syria, its leaders, and senior
			 officials who are responsible for crimes against humanity are brought to
			 account for such crimes in an appropriately constituted tribunal;
			(4)urges the
			 President to formally establish the Atrocities Prevention Board established by
			 Presidential Study Directive–10 in August 2011, and for the Board to provide
			 recommendations to the President concerning the prevention of mass atrocities
			 in Syria;
			(5)urges the
			 international community, working with the people of Syria to review legal
			 processes available to hold officials of the Government of Syria, Syria
			 security forces, and the President of the Syrian Arab Republic accountable for
			 crimes against humanity and gross violations of human rights; and
			(6)expresses
			 solidarity and support for the people of Syria as they seek to exercise
			 universal rights and pursue peaceful democratic change.
			
